      Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 1 of 89




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               )
AMERICAN OVERSIGHT,                            )
                                               )
     Plaintiff,                                )
                                               )
              v.                               ) Civil Action No. 1:18-cv-00319
                                               )
U.S. DEPARTMENT OF JUSTICE                     )
                                               )
     Defendant.                                )


                   DECLARATION OF VANESSA R. BRINKMANN

     I, Vanessa R. Brinkmann, declare the following to be true and correct:

  1. I am Senior Counsel in the Office of Information Policy (OIP), United States Department

     of Justice (DOJ). In this capacity, I am responsible for, among other things, reviewing

     records and coordinating the handling of Freedom of Information Act (FOIA) requests

     processed by the Initial Request Staff (IR Staff) of OIP that are subject to litigation. The

     IR Staff of OIP is responsible for processing FOIA requests seeking records from within

     OIP and from six senior leadership offices of DOJ, specifically the Offices of the

     Attorney General (OAG), Deputy Attorney General (ODAG), Associate Attorney

     General (OASG), Legal Policy (OLP), Legislative Affairs (OLA), and Public Affairs

     (PAO). The IR Staff determines whether records responsive to access requests exist and,

     if so, whether they can be released in accordance with the FOIA. In processing such

     requests, the IR Staff consults with personnel in the senior leadership offices and, when

     appropriate, with other components within DOJ, as well as with other Executive Branch

     agencies.
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 2 of 89



2. I make the statements herein on the basis of personal knowledge, and on information

   acquired by me in the course of performing my official duties, including information

   provided to me by other knowledgeable personnel within the Department.

                   Plaintiff’s FOIA Requests and OIP’s Response

3. On July 27, 2017 and September 26, 2017 House Judiciary Chairman Robert Goodlatte

   wrote to former Attorney General Sessions, raising various issues. On November 13,

   2017 the Department responded to Chairman Goodlatte’s letters, stating, in part, that “the

   Attorney General has directed senior federal prosecutors to evaluate certain issues raised

   in your letters.” Later, on March 29, 2018 Attorney General Sessions provided an

   additional response to Chairman Goodlatte’s letters, in which he identified United States

   John W. Huber as leading the Department’s evaluation of certain issues raised by

   Chairman Goodlatte. (Copies of Chairman Goodlatte’s July 27, 2017 and September 26,

   2017 letters as well as the Department’s November 13, 2017 and March 29, 2018

   responses are attached hereto as Exhibit A.)

4. On November 22, 2017, Plaintiff American Oversight submitted four separate FOIA

   requests to OIP related to the Department’s November 13, 2017 response to Chairman

   Goodlatte. Specifically, these four FOIA requests sought:

       a. “All records relating to the drafting of the November 13, 2017 letter signed by

          Assistant Attorney General Stephen Boyd . . . responding to the two letters from

          Congressman Robert Goodlatte.” The timeframe specified in this request was

          from July 27, 2017, through the date the search was conducted. [Hereinafter the

          “Drafting Request.”]

       b. “All records reflecting any analysis of government or legal-ethics issues or



                                            2
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 3 of 89



          evaluating any recusal obligations . . . related to the Attorney General’s

          participation in connection with any decision relating to any investigation or

          prosecution . . . of any issues” raised in Chairman Goodlatte’s letters. The

          timeframe specified in this request was from July 27, 2017, through the date the

          search was conducted. [Hereinafter the “Recusal Request.”]

      c. “All guidance or directives provided to ‘the senior federal prosecutors’” who

          were directed to evaluate certain issues raised in Chairman Goodlatte’s letters, as

          indicated in the Department’s November 13, 2017 response thereto. The

          timeframe specified in this request was from July 27, 2017, through the date the

          search was conducted. [Hereinafter the “Guidance Request.”]

      d. “Records sufficient to identify all of the ‘senior federal prosecutors’ who had been

          ‘directed’ to evaluate certain issues raised in [Congressman Robert Goodlatte’s]

          letters” as indicated in the Department’s November 13, 2017 response thereto.

          The timeframe specified in this request was from July 27, 2017, through the date

          the search was conducted. [Hereinafter the “Prosecutors Request.”]

   Copies of Plaintiff’s FOIA requests are attached hereto as Exhibit B.

5. By letters dated December 19, 2017 and December 21, 2017, OIP acknowledged

   Plaintiff’s FOIA requests. OIP’s letters informed Plaintiff that its requests were being

   processed on behalf of OAG, ODAG, and OLA, that searches and/or consultation were

   required with other offices, and that OIP would not be able to respond within the twenty-

   working-day time limit, or within the ten additional days provided by the statute due to

   “unusual circumstances.” Copies of OIP’s acknowledgment letters are attached hereto as

   Exhibit C.



                                            3
        Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 4 of 89



    6. On February 12, 2018, Plaintiff filed suit in connection with the aforementioned FOIA

       requests. See Compl., ECF No. 1.

    7. On July 16, 2018, OIP issued its final response to Plaintiff’s FOIA requests. Pursuant to

       this response, OIP informed Plaintiff that searches had been completed for each of the

       four requests. With respect to the Drafting Request, OIP informed Plaintiff that thirty-

       one pages responsive to its request were located, twelve of which were withheld in full,

       and nineteen of which were released with excisions made pursuant to Exemptions 5, 6,

       and 7(C) of the FOIA, 5 U.S.C. § 552(b)(5), (b)(6), and (b)(7)(C).1 With respect to the

       Recusal and Guidance Requests, OIP informed Plaintiff that aside from the Department’s

       November 13, 2017 response to Chairman Goodlatte, no additional responsive records

       were identified. Lastly, with respect to the Prosecutors Request, OIP informed Plaintiff

       that, in a March 29, 2018 letter to congressional committees, Attorney General Sessions

       identified United States Attorney John W. Huber as leading the Department’s evaluation

       of issues raised in Chairman Goodlatte’s letters. OIP provided a copy of the Attorney

       General’s March 29, 2018 letter, and informed Plaintiff that no additional responsive

       records were identified.2 A copy of OIP’s final response to Plaintiff is attached hereto as



1
  Exemption 5 pertains to certain inter- and intra-agency communications protected by the
deliberative process privilege. Exemption 6 pertains to information the release of which would
constitute a clearly unwarranted invasion of the personal privacy of third parties. Exemption
7(C) pertains to records or information compiled for law enforcement purposes, the release of
which could reasonably be expected to constitute an unwarranted invasion of the personal
privacy of third parties.
2
  To be of assistance, OIP further informed Plaintiff that to the extent that Mr. Huber engaged
other staff to assist his efforts, records identifying such individuals, if requested, would likely be
withheld in full pursuant to Exemptions 6, 7(A), and 7(C) of the FOIA, 5 U.S.C. § 552(b)(6),
(b)(7)(A) and (b)(7)(C). Exemption 7(A) pertains to records or information compiled for law
enforcement purposes, the release of which could reasonably be expected to interfere with
enforcement proceedings. However, staff later engaged by Mr. Huber are outside the scope of
Plaintiff’s instant request.
                                                  4
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 5 of 89



   Exhibit D.

8. During the course of negotiations between the parties, and as presented to the Court in the

   parties’ October 2, 2018 Joint Status Report, Plaintiff advised DOJ that it would only be

   challenging the adequacy of OIP’s searches conducted in response to the Prosecutors and

   Guidance Requests. See ECF No. 14. This declaration will therefore address the

   searches conducted in response to the Prosecutors and Guidance Requests, and the basis

   for my conclusion that these searches were reasonably calculated to identify records

   responsive to these requests.

                   Description of OIP’s Standard Search Methods

9. As noted in paragraph 1 above, OIP processes FOIA requests on behalf of itself and six

   senior leadership offices of the Department of Justice. OIP makes determinations upon

   receipt of a FOIA request, both as to the appropriate senior leadership office or offices in

   which to conduct initial records searches, as well as the records repositories and/or

   records custodians to search, and search methods to use in conducting records searches

   on behalf of the designated senior leadership offices.

10. Assessments of where responsive records are likely maintained are based on a review of

   the content of the request itself and the nature of the records sought therein, as well as

   OIP’s familiarity with the types and location of records that each senior leadership office

   maintains, discussions with knowledgeable personnel in the senior leadership offices, and

   any research that OIP staff may conduct on the topic of the request.

11. Potentially responsive records may be located in email systems, computer hard drives

   (electronic documents), and/or hard copy (paper files). Depending on the nature of the

   request, OIP employs one or more of a variety of search methods to identify potentially



                                             5
    Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 6 of 89



   responsive records in the relevant leadership office(s). OIP staff may conduct keyword-

   based email/electronic document searches of designated records custodians; keyword

   searches of records custodians’ file lists (and, if necessary, subsequent hand-searches of

   paper files identified through searches of the file lists); and/or direct inquiries of senior

   leadership office staff regarding the existence and location of potentially responsive

   records.

12. Direct inquiry of leadership office staff is the search method typically employed in

   response to FOIA requests which seek specific, clearly-defined records on topics with

   which current leadership office staff are personally familiar, and are able to provide

   informed input on the existence and location of potentially responsive records. Although

   not always practical, direct inquiry searches are both highly efficient and accurate,

   bypassing the “guesswork” that may be associated with search parameters selected solely

   by FOIA staff by engaging directly with the leadership office staff most familiar with the

   information subject to a given FOIA request.

13. OIP’s initial determination regarding relevant leadership offices, search methods, and/or

   records custodians is not always final. In order to ensure that reasonably thorough

   records searches are conducted, during the course of processing a given FOIA request,

   OIP continually assesses whether other (both current and former) staff members’ records

   should be searched, or whether alternative search methods should be used, and will

   initiate such searches as appropriate. This assessment is based on OIP’s review of

   records that are located in initial records searches, discussions with Department

   personnel, or other pertinent factors. In sum, OIP records searches are conducted in an

   efficient, comprehensive, and agile manner. The various search steps undertaken by OIP



                                              6
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 7 of 89



       staff in response to a given request work in tandem to achieve a complete records search.

           OIP’s Records Searches Conducted in Response to Plaintiff’s Request

    14. In the Prosecutors and Guidance Requests, Plaintiff sought to identify whom former

       Attorney General Sessions directed to evaluate certain issues raised in Chairman

       Goodlatte’s July 27, 2017 and September, 26, 2017 letters, and related guidance or

       directives regarding that directive. Accordingly, OIP determined that a direct inquiry to

       knowledgeable staff in the Office of the Attorney General (OAG) would be the most

       logical and effective search method. Accordingly, I contacted the Counselor to the

       Attorney General in OAG who is responsible for assisting OIP with FOIA requests for

       OAG documents to ascertain (1) whom the Attorney General directed to evaluate these

       matters and (2) what guidance or directives, if any, were issued. The Counselor to the

       Attorney General then conferred with other Department officials with direct knowledge

       of the subject matter, including the then-OAG Chief of Staff and U.S. Attorney Huber,

       and informed me that Mr. Huber was the only senior federal prosecutor whom the

       Attorney General directed to look into matters raised by Chairman Goodlatte, as well as

       the only prosecutor referenced in the Department’s November 13, 2017 and March 29,

       2018 responses to Chairman Goodlatte. Notwithstanding the use of the plural

       “prosecutors” in the Department’s November 13, 2017 letter to Chairman Goodlatte,

       OAG confirmed that there was only one federal prosecutor directed to evaluate and report

       to the Attorney General and Deputy Attorney General on these matters: U.S. Attorney

       Huber.3



3
  As stated above, the Attorney General disclosed Mr. Huber’s assignment to various
congressional committees in a letter dated March 29, 2018 (subsequent to the filing of Plaintiff’s
requests). See Ex. A.
                                                7
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 8 of 89



    15. OAG also advised that, when the Attorney General directed Mr. Huber to evaluate these

       matters, no written guidance or directives were issued to Mr. Huber in connection with

       this directive, either by the Attorney General, or by other senior leadership office staff.

       OAG also advised that details of Mr. Huber’s direction were addressed orally, in

       meetings and discussions among a small group of Department officials, including the

       Attorney General, the Deputy Attorney General, the OAG Chief of Staff, the Principal

       Associate Deputy Attorney General, and U.S. Attorney Huber.4 In addition and as stated

       above, the lack of written guidance or directives was confirmed by OAG, pursuant to

       internal OAG discussions as well as discussions with Mr. Huber himself. Nonetheless, as

       a supplementary measure, I took the additional step of conferring with the Office of the

       Deputy Attorney General (ODAG) regarding the information provided to me by OAG.

       As a result of this discussion, I concluded that the OAG information regarding the lack of

       written guidance or directives to Mr. Huber was adequate and that further searches would

       be unlikely to identify records relevant to Plaintiff’s request.

    16. This information —i.e., OAG’s confirmation that the only prosecutor directed by the

       Attorney General to lead the effort in evaluating the issues raised by the Goodlatte letters

       was U.S. Attorney John W. Huber, and that no written guidance or directives were issued

       to Mr. Huber – was confirmed over the course of several discussions between OIP and

       OAG. Moreover, the information provided directly by OAG was consistent with OIP’s

       independent review of records retrieved in response to Plaintiff’s Drafting Request,

       which did not disclose the number or identity of any federal prosecutors directed by



4
 As a United States Attorney, Mr. Huber is generally guided by the United States Attorneys’
Manual (recently renamed the Justice Manual), available at https://www.justice.gov/jm/justice-
manual.
                                                  8
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 9 of 89



       Attorney General Sessions to look into these matters, other than Mr. Huber.5 Likewise,

       nothing in the records reviewed by OIP indicated the existence of written guidance or

       directives issued to Mr. Huber. In light of the clear, comprehensive, and conclusive

       information I received directly from OAG, and the lack of any indication that other

       records responsive to Plaintiff’s Prosecutors or Guidance Requests exist in leadership

       office files, I determined that no additional searching was necessary in this instance.

                                            Conclusion

    17. Based on my experience with the Department, my familiarity with the records maintained

       by the leadership offices, discussions with OAG and ODAG staff, and my understanding

       of the scope of Plaintiff’s requests, I aver that OIP’s searches were reasonably calculated

       to uncover all potentially responsive records and that all files likely to contain relevant

       documents were searched.


       I declare under penalty of perjury that the foregoing is true and correct.




                                                      Vanessa R. Brinkman
                                                      Senior Counsel
                                                      Office of Information Policy
                                                      U.S. Department of Justice

Executed this 16th day of November 2018.




5
 For Plaintiff’s Drafting Request, OIP conducted an electronic records search of the Office of
Legislative Affairs, using the search term “Goodlatte” and a date range of July 27, 2017 to
November 15, 2017.
                                                 9
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 10 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 11 of 89




          Exhibit A
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 12 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 13 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 14 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 15 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 16 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 17 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 18 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 19 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 20 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 21 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 22 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 23 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 24 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 25 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 26 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 27 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 28 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 29 of 89




          Exhibit B
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 30 of 89




                                                                    November 22, 2017

VIA ONLINE PORTAL

Laurie Day
Chief, Initial Request Staff
Office of Information Policy
U.S. Department of Justice
1425 New York Avenue NW, Suite 11050
Washington, DC 20530-0001
Via FOIAOnline

Re: Freedom of Information Act Request

Dear Ms. Day:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the implementing
regulations of the Department of Justice (DOJ), 28 C.F.R. Part 16, American Oversight makes the
following request for records.

Since taking office in January, President Trump has regularly attacked Hillary Clinton and called
                                                             1
on DOJ to investigate various allegations against Ms. Clinton. One such allegation has included
inappropriate influence in the 2010 acquisition of Uranium One by Rosatom, the Russian nuclear
              2
energy agency. Responding both to the president and letters from House Judiciary Committee
Chairman Bob Goodlatte, DOJ is now considering the appointment of a second special counsel to
                       3
investigate Ms. Clinton. In the meantime, Attorney General Jeff Sessions is under regular scrutiny
from the president and even the Senate Majority leader is suggesting that Mr. Sessions replace the

1
 See Matthew Nussbaum & Tara Palmeri, Trump Can’t Stop Obsessing About the Clintons,
POLITICO (Mar. 28, 2017, 5:01 PM), https://www.politico.com/story/2017/03/trump-hillary-bill-
clinton-236602; Abigail Abrams, President Trump Attacked Hillary Clinton over Her Emails.
Again., TIME, June 15, 2017, http://time.com/4820708/donald-trump-russia-investigation-hillary-
clinton-obstruction/; Associated Press, Trump Tweets Fresh Attacks on Democrats and Hillary
Clinton Amid Reports of Looming Charges in Russia Probe, L.A. TIMES, Oct. 29, 2017,
http://www.latimes.com/politics/la-pol-updates-trump-tweets-russia-republican-anger-
htmlstory.html.
2
 Lauren Carroll, Fact-Checking Donald Trump’s Tweets About Hillary Clinton and Russia,
POLITIFACT (Mar. 28, 2017, 4:00 PM), http://www.politifact.com/truth-o-
meter/article/2017/mar/28/fact-checking-donald-trumps-tweets-about-hillary-c/.
3
 Mat Zapotosky, Sessions Considering Second Special Counsel to Investigate Republican
Concerns, Letter Shows, WASH. POST, Nov. 13, 2017,
https://www.washingtonpost.com/world/national-security/sessions-considering-second-special-
counsel-to-investigate-republican-concerns-letter-shows/2017/11/13/bc92ef3c-c8d2-11e7-b0cf-
7689a9f2d84e_story.html?utm_term=.fa50162b4a3d.


              1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 31 of 89



                                                                                4
embattled Republican nominee in the race to fill his former seat in the Senate. American
Oversight submits this request to shed light on whether and to what extent political considerations
are influencing or outweighing legal principles as DOJ sets its investigative priorities.

Requested Records

American Oversight requests that the Office of the Attorney General and the Office of Legislative
Affairs produce the following within twenty business days:

       All records relating to the drafting of the November 13, 2017 letter signed by Assistant
       Attorney General Stephen Boyd, attached for your convenience, responding to the two
       letters from Congressman Robert Goodlatte dated July 27, 2017, and September 26, 2017,
       also attached.

       Please provide all responsive records from July 27, 2017, through the date the search is
       conducted.

In addition to the records requested above, American Oversight also requests records describing
the processing of this request, including records sufficient to identify search terms used and
locations and custodians searched and any tracking sheets used to track the processing of this
request. If DOJ uses FOIA questionnaires or certifications completed by individual custodians or
components to determine whether they possess responsive materials or to describe how they
conducted searches, we also request any such records prepared in connection with the processing
of this request.

American Oversight seeks all responsive records regardless of format, medium, or physical
characteristics. In conducting your search, please understand the terms “record,” “document,” and
“information” in their broadest sense, to include any written, typed, recorded, graphic, printed, or
audio material of any kind. We seek records of any kind, including electronic records, audiotapes,
videotapes, and photographs, as well as letters, emails, facsimiles, telephone messages, voice mail
messages and transcripts, notes, or minutes of any meetings, telephone conversations or
discussions. Our request includes any attachments to these records. No category of material should
be omitted from search, collection, and production.

Please search all records regarding agency business. You may not exclude searches of files or
emails in the personal custody of your officials, such as personal email accounts. Records of official
business conducted using unofficial systems or stored outside of official files is subject to the
                                 5
Federal Records Act and FOIA. It is not adequate to rely on policies and procedures that require
officials to move such information to official systems within a certain period of time; American
Oversight has a right to records contained in those files even if material has not yet been moved to

4
 Brian Naylor et al., McConnell Talks Up Sessions As Write-In Candidate to Replace Roy
Moore, NPR (Nov. 14, 2017, 12:08 PM), https://www.npr.org/2017/11/14/564071391/ryan-
sessions-add-to-gop-voices-saying-moore-accusers-are-credible.
5
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C. Cir.
2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).


                                                  2                                         DOJ-17-0538
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 32 of 89



official systems or if officials have, through negligence or willfulness, failed to meet their
obligations.6

In addition, please note that in conducting a “reasonable search” as required by law, you must
employ the most up-to-date technologies and tools available, in addition to searches by individual
custodians likely to have responsive information. Recent technology may have rendered DOJ’s
prior FOIA practices unreasonable. In light of the government-wide requirements to manage
information electronically by the end of 2016, it is no longer reasonable to rely exclusively on
                            7
custodian-driven searches. Furthermore, agencies that have adopted the National Archives and
Records Agency (NARA) Capstone program, or similar policies, now maintain emails in a form
that is reasonably likely to be more complete than individual custodians’ files. For example, a
custodian may have deleted a responsive email from his or her email program, but DOJ’s
archiving tools would capture that email under Capstone. Accordingly, American Oversight insists
that DOJ use the most up-to-date technologies to search for responsive information and take steps
to ensure that the most complete repositories of information are searched. American Oversight is
available to work with you to craft appropriate search terms. However, custodian searches are still
required; agencies may not have direct access to files stored in .PST files, outside of network
drives, in paper format, or in personal email accounts.

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of disclosure,
withholding information “only if . . . disclosure would harm an interest protected by an exemption”
                                      8
or “disclosure is prohibited by law.” If it is your position that any portion of the requested records
is exempt from disclosure, American Oversight requests that you provide an index of those
documents as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415
U.S. 977 (1974). As you are aware, a Vaughn index must describe each document claimed as
exempt with sufficient specificity “to permit a reasoned judgment as to whether the material is
actually exempt under FOIA.” Moreover, the Vaughn index “must describe each document or
                                9



portion thereof withheld, and for each withholding it must discuss the consequences of disclosing

6
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
Dec. 12, 2016) (“The Government argues that because the agency had a policy requiring [the
official] to forward all of his emails from his [personal] account to his business email, the
[personal] account only contains duplicate agency records at best. Therefore, the Government
claims that any hypothetical deletion of the [personal account] emails would still leave a copy of
those records intact in [the official’s] work email. However, policies are rarely followed to
perfection by anyone. At this stage of the case, the Court cannot assume that each and every work-
related email in the [personal] account was duplicated in [the official’s] work email account.”
(citations omitted)).
7
 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423 (Nov. 28,
2011), https://obamawhitehouse.archives.gov/the-press-office/2011/11/28/presidential-
memorandum-managing-government-records; Office of Mgmt. & Budget, Exec. Office of the
President, Memorandum for the Heads of Executive Departments & Independent Agencies,
“Managing Government Records Directive,” M-12-18 (Aug. 24, 2012),
https://www.archives.gov/files/records-mgmt/m-12-18.pdf.
8
 FOIA Improvement Act of 2016 § 2 (Pub. L. No. 114–185).
9
 Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir. 1979).


                                                    3                                            DOJ-17-0538
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 33 of 89



                              10
the sought-after information.” Further, “the withholding agency must supply ‘a relatively detailed
justification, specifically identifying the reasons why a particular exemption is relevant and
                                                                                                11
correlating those claims with the particular part of a withheld document to which they apply.’”

In the event some portions of the requested records are properly exempt from disclosure, please
disclose any reasonably segregable non-exempt portions of the requested records. If it is your
position that a document contains non-exempt segments, but that those non-exempt segments are
so dispersed throughout the document as to make segregation impossible, please state what
portion of the document is non-exempt, and how the material is dispersed throughout the
              12
document. Claims of nonsegregability must be made with the same degree of detail as required
for claims of exemptions in a Vaughn index. If a request is denied in whole, please state specifically
that it is not reasonable to segregate portions of the record for release.

You should institute a preservation hold on information responsive to this request. American
Oversight intends to pursue all legal avenues to enforce its right of access under FOIA, including
litigation if necessary. Accordingly, DOJ is on notice that litigation is reasonably foreseeable.

To ensure that this request is properly construed, that searches are conducted in an adequate but
efficient manner, and that extraneous costs are not incurred, American Oversight welcomes an
opportunity to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and DOJ can decrease
the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in electronic format by email or in PDF or
TIF format on a USB drive. Please send any responsive material being sent by mail to American
                        th
Oversight, 1030 15 Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a rolling
basis.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and 28 C.F.R. § 16.10(k), American Oversight
requests a waiver of fees associated with processing this request for records. The subject of this
request concerns the operations of the federal government, and the disclosures will likely
contribute to a better understanding of relevant government procedures by the general public in a
                   13
significant way. Moreover, the request is primarily and fundamentally for non-commercial
         14
purposes.




 King v. U.S. Dep’t of Justice, 830 F.2d 210, 223–24 (D.C. Cir. 1987) (emphasis in original).
10


 Id. at 224 (citing Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251
11



(D.C. Cir. 1977)).
 Mead Data Central, 566 F.2d at 261.
12

13
 28 C.F.R. § 16.10(k)(2).
 Id.
14




                                                  4                                         DOJ-17-0538
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 34 of 89



American Oversight requests a waiver of fees because disclosure of the requested information is
“in the public interest because it is likely to contribute significantly to public understanding of
                                            15
operations or activities of the government.” The requested records are directly related to the work
of the highest levels of leadership at DOJ. There is significant interest in the subject of these
                                                                                  16
records, both from the American people at large as well as the U.S. Congress. The requested
records will help American Oversight and the general public understand whether and to what
extent political considerations are influencing or outweighing legal principles as DOJ sets its
investigative priorities. American Oversight is committed to transparency and makes the responses
agencies provide to FOIA requests publicly available. As noted, the subject of this request is a
matter of public interest, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.
                                                                             17
This request is primarily and fundamentally for non-commercial purposes. As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American Oversight’s
mission is to promote transparency in government, to educate the public about government
activities, and to ensure the accountability of government officials. American Oversight uses the
information gathered, and its analysis of it, to educate the public through reports, press releases, or
other media. American Oversight also makes materials it gathers available on its public website and
                                                                                       18
promotes their availability on social media platforms, such as Facebook and Twitter. American
Oversight has demonstrated its commitment to the public disclosure of documents and creation of
editorial content. For example, after receiving records regarding an ethics waiver received by a


15
  28 C.F.R. § 16.10(k)(2)(i), (ii)(A)–(B).
16
  See Abrams, supra note 1; Associated Press, supra note 1; Carroll, supra note 2; Uranium One
Probe: Order to Lift ‘Gag’ on Russia Informant Came from Trump, Source Says, FOX NEWS,
Oct. 26, 2017, http://www.foxnews.com/politics/2017/10/26/uranium-one-probe-order-to-lift-gag-
on-russia-informant-came-from-trump-source-says.html; Naylor et al., supra note 4; Nussbaum &
Palmeri, supra note 1; Michael S. Schmidt & Maggie Haberman, Justice Dept. to Weigh Inquiry
Into Clinton Foundation, N.Y. TIMES, Nov. 13, 2017,
https://www.nytimes.com/2017/11/13/us/politics/justice-department-uranium-one-special-
counsel.html; Eileen Sullivan, What Is the Uranium One Deal and Why Does the Trump
Administration Care So Much?, N.Y. TIMES, Nov. 14, 2017,
https://www.nytimes.com/2017/11/14/us/politics/uranium-one-hillary-clinton.html; The
Washington Post, Sessions Replacing Moore Could Solve Trump’s Mueller Problem, AL.COM
(Nov. 14, 2017, 11:10 AM),
http://www.al.com/opinion/index.ssf/2017/11/sessions_replacing_moore_could.html; Katie Bo
Williams, Judiciary Chairman Hints at Dissatisfaction with Sessions, THE HILL (Nov. 14, 2017,
10:31 AM), http://thehill.com/homenews/administration/360265-judiciary-chairman-hints-at-
dissatisfaction-with-sessions; Zapotosky, supra note 3.
17
  28 C.F.R. § 16.10(k)(iii)(A)–(B).
18
  American Oversight currently has approximately 11,700 page likes on Facebook, and 37,400
followers on Twitter. American Oversight, FACEBOOK, https://www.facebook.com/weareoversight/
(last visited Nov. 20, 2017); American Oversight (@weareoversight), TWITTER,
https://twitter.com/weareoversight (last visited Nov. 20, 2017).


                                                  5                                          DOJ-17-0538
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 35 of 89



                     19
senior DOJ attorney, American Oversight promptly posted the records to its website and
                                                                                           20
published an analysis of what the records reflected about DOJ’s process for ethics waivers. As
another example, American Oversight has a project called “Audit the Wall,” where the
organization is gathering and analyzing information and commenting on public releases of
information related to the administration’s proposed construction of a barrier along the U.S.-
               21
Mexico border.

Accordingly, American Oversight qualifies for a fee waiver.

Conclusion

We share a common mission to promote transparency in government. American Oversight looks
forward to working with DOJ on this request. If you do not understand any part of this request,
have any questions, or foresee any problems in fully releasing the requested records, please contact
Cerissa Cafasso at foia@americanoversight.org or 202.869.5246. Also, if American Oversight’s
request for a fee waiver is not granted in full, please contact us immediately upon making such a
determination.

                                              Sincerely,



                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




 DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
19



https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance.
 Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
20



OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-from-the-
doj-documents.
 Audit the Wall, AMERICAN OVERSIGHT, www.auditthewall.org.
21




                                                 6                                         DOJ-17-0538
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 36 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 37 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 38 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 39 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 40 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 41 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 42 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 43 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 44 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 45 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 46 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 47 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 48 of 89
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 49 of 89




                                                                    November 22, 2017

VIA ONLINE PORTAL & ELECTRONIC MAIL

Laurie Day                                           Karen McFadden
Chief, Initial Request Staff                         FOIA Contact
Office of Information Policy                         Justice Management Division
U.S. Department of Justice                           U.S. Department of Justice
1425 New York Avenue NW, Suite 11050                 950 Pennsylvania Avenue NW
Washington, DC 20530-0001                            Room 1111 RFK
Via FOIAOnline                                       Washington, DC 20530-0001
                                                     JMDFOIA@usdoj.gov

Re: Freedom of Information Act Request

Dear Ms. Day and Ms. McFadden:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the implementing
regulations of the Department of Justice (DOJ), 28 C.F.R. Part 16, American Oversight makes the
following request for records.

Since taking office in January, President Trump has regularly attacked Hillary Clinton and called
                                                             1
on DOJ to investigate various allegations against Ms. Clinton. One such allegation has included
inappropriate influence in the 2010 acquisition of Uranium One by Rosatom, the Russian nuclear
              2
energy agency. Responding both to the president and letters from House Judiciary Committee
Chairman Bob Goodlatte, DOJ is now considering the appointment of a second special counsel to
                       3
investigate Ms. Clinton. In the meantime, Attorney General Jeff Sessions is under regular scrutiny

1
 See Matthew Nussbaum & Tara Palmeri, Trump Can’t Stop Obsessing About the Clintons,
POLITICO (Mar. 28, 2017, 5:01 PM), https://www.politico.com/story/2017/03/trump-hillary-bill-
clinton-236602; Abigail Abrams, President Trump Attacked Hillary Clinton over Her Emails.
Again., TIME, June 15, 2017, http://time.com/4820708/donald-trump-russia-investigation-hillary-
clinton-obstruction/; Associated Press, Trump Tweets Fresh Attacks on Democrats and Hillary
Clinton Amid Reports of Looming Charges in Russia Probe, L.A. TIMES, Oct. 29, 2017,
http://www.latimes.com/politics/la-pol-updates-trump-tweets-russia-republican-anger-
htmlstory.html.
2
 Lauren Carroll, Fact-Checking Donald Trump’s Tweets About Hillary Clinton and Russia,
POLITIFACT (Mar. 28, 2017, 4:00 PM), http://www.politifact.com/truth-o-
meter/article/2017/mar/28/fact-checking-donald-trumps-tweets-about-hillary-c/.
3
 Mat Zapotosky, Sessions Considering Second Special Counsel to Investigate Republican
Concerns, Letter Shows, WASH. POST, Nov. 13, 2017,
https://www.washingtonpost.com/world/national-security/sessions-considering-second-special-
counsel-to-investigate-republican-concerns-letter-shows/2017/11/13/bc92ef3c-c8d2-11e7-b0cf-
7689a9f2d84e_story.html?utm_term=.fa50162b4a3d.


              1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 50 of 89



from the president and even the Senate Majority leader is suggesting that Mr. Sessions replace the
                                                                                4
embattled Republican nominee in the race to fill his former seat in the Senate. American
Oversight submits this request to shed light on whether and to what extent political considerations
are influencing or outweighing legal principles as DOJ sets its investigative priorities.

Requested Records

American Oversight requests that the Office of the Attorney General and the Justice Management
Division produce the following within twenty business days:

       All records reflecting any analysis of government or legal-ethics issues or evaluating any
       recusal obligations (including a conclusion that recusal was not necessary) related to the
       Attorney General’s participation in connection with any decision relating to any
       investigation or prosecution (or potential investigation or prosecution) of any issues raised
       in either of Congressman Robert Goodlatte’s letters of July 27, 2017, and September 26,
       2017, attached for your convenience.

       Please provide all responsive records from July 27, 2017, through the date the search is
       conducted.

In addition to the records requested above, American Oversight also requests records describing
the processing of this request, including records sufficient to identify search terms used and
locations and custodians searched and any tracking sheets used to track the processing of this
request. If DOJ uses FOIA questionnaires or certifications completed by individual custodians or
components to determine whether they possess responsive materials or to describe how they
conducted searches, we also request any such records prepared in connection with the processing
of this request.

American Oversight seeks all responsive records regardless of format, medium, or physical
characteristics. In conducting your search, please understand the terms “record,” “document,” and
“information” in their broadest sense, to include any written, typed, recorded, graphic, printed, or
audio material of any kind. We seek records of any kind, including electronic records, audiotapes,
videotapes, and photographs, as well as letters, emails, facsimiles, telephone messages, voice mail
messages and transcripts, notes, or minutes of any meetings, telephone conversations or
discussions. Our request includes any attachments to these records. No category of material should
be omitted from search, collection, and production.

Please search all records regarding agency business. You may not exclude searches of files or
emails in the personal custody of your officials, such as personal email accounts. Records of official
business conducted using unofficial systems or stored outside of official files is subject to the




4
 Brian Naylor et al., McConnell Talks Up Sessions As Write-In Candidate to Replace Roy
Moore, NPR (Nov. 14, 2017, 12:08 PM), https://www.npr.org/2017/11/14/564071391/ryan-
sessions-add-to-gop-voices-saying-moore-accusers-are-credible.


                                                  2                                         DOJ-17-0536
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 51 of 89



                                 5
Federal Records Act and FOIA. It is not adequate to rely on policies and procedures that require
officials to move such information to official systems within a certain period of time; American
Oversight has a right to records contained in those files even if material has not yet been moved to
official systems or if officials have, through negligence or willfulness, failed to meet their
           6
obligations.

In addition, please note that in conducting a “reasonable search” as required by law, you must
employ the most up-to-date technologies and tools available, in addition to searches by individual
custodians likely to have responsive information. Recent technology may have rendered DOJ’s
prior FOIA practices unreasonable. In light of the government-wide requirements to manage
information electronically by the end of 2016, it is no longer reasonable to rely exclusively on
                           7
custodian-driven searches. Furthermore, agencies that have adopted the National Archives and
Records Agency (NARA) Capstone program, or similar policies, now maintain emails in a form
that is reasonably likely to be more complete than individual custodians’ files. For example, a
custodian may have deleted a responsive email from his or her email program, but DOJ’s
archiving tools would capture that email under Capstone. Accordingly, American Oversight insists
that DOJ use the most up-to-date technologies to search for responsive information and take steps
to ensure that the most complete repositories of information are searched. American Oversight is
available to work with you to craft appropriate search terms. However, custodian searches are still
required; agencies may not have direct access to files stored in .PST files, outside of network
drives, in paper format, or in personal email accounts.

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of disclosure,
withholding information “only if . . . disclosure would harm an interest protected by an exemption”
                                     8
or “disclosure is prohibited by law.” If it is your position that any portion of the requested records
is exempt from disclosure, American Oversight requests that you provide an index of those
documents as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415

5
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C. Cir.
2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).
6
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
Dec. 12, 2016) (“The Government argues that because the agency had a policy requiring [the
official] to forward all of his emails from his [personal] account to his business email, the
[personal] account only contains duplicate agency records at best. Therefore, the Government
claims that any hypothetical deletion of the [personal account] emails would still leave a copy of
those records intact in [the official’s] work email. However, policies are rarely followed to
perfection by anyone. At this stage of the case, the Court cannot assume that each and every work-
related email in the [personal] account was duplicated in [the official’s] work email account.”
(citations omitted)).
7
 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423 (Nov. 28,
2011), https://obamawhitehouse.archives.gov/the-press-office/2011/11/28/presidential-
memorandum-managing-government-records; Office of Mgmt. & Budget, Exec. Office of the
President, Memorandum for the Heads of Executive Departments & Independent Agencies,
“Managing Government Records Directive,” M-12-18 (Aug. 24, 2012),
https://www.archives.gov/files/records-mgmt/m-12-18.pdf.
8
 FOIA Improvement Act of 2016 § 2 (Pub. L. No. 114–185).


                                                  3                                         DOJ-17-0536
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 52 of 89



U.S. 977 (1974). As you are aware, a Vaughn index must describe each document claimed as
exempt with sufficient specificity “to permit a reasoned judgment as to whether the material is
actually exempt under FOIA.” Moreover, the Vaughn index “must describe each document or
                                   9



portion thereof withheld, and for each withholding it must discuss the consequences of disclosing
                              10
the sought-after information.” Further, “the withholding agency must supply ‘a relatively detailed
justification, specifically identifying the reasons why a particular exemption is relevant and
                                                                                                11
correlating those claims with the particular part of a withheld document to which they apply.’”

In the event some portions of the requested records are properly exempt from disclosure, please
disclose any reasonably segregable non-exempt portions of the requested records. If it is your
position that a document contains non-exempt segments, but that those non-exempt segments are
so dispersed throughout the document as to make segregation impossible, please state what
portion of the document is non-exempt, and how the material is dispersed throughout the
           12
document. Claims of nonsegregability must be made with the same degree of detail as required
for claims of exemptions in a Vaughn index. If a request is denied in whole, please state specifically
that it is not reasonable to segregate portions of the record for release.

You should institute a preservation hold on information responsive to this request. American
Oversight intends to pursue all legal avenues to enforce its right of access under FOIA, including
litigation if necessary. Accordingly, DOJ is on notice that litigation is reasonably foreseeable.

To ensure that this request is properly construed, that searches are conducted in an adequate but
efficient manner, and that extraneous costs are not incurred, American Oversight welcomes an
opportunity to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and DOJ can decrease
the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in electronic format by email or in PDF or
TIF format on a USB drive. Please send any responsive material being sent by mail to American
                   th
Oversight, 1030 15 Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a rolling
basis.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and 28 C.F.R. § 16.10(k), American Oversight
requests a waiver of fees associated with processing this request for records. The subject of this
request concerns the operations of the federal government, and the disclosures will likely
contribute to a better understanding of relevant government procedures by the general public in a


9
 Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir. 1979).
 King v. U.S. Dep’t of Justice, 830 F.2d 210, 223–24 (D.C. Cir. 1987) (emphasis in original).
10



 Id. at 224 (citing Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251
11



(D.C. Cir. 1977)).
 Mead Data Central, 566 F.2d at 261.
12




                                                  4                                         DOJ-17-0536
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 53 of 89



               13
significant way. Moreover, the request is primarily and fundamentally for non-commercial
          14
purposes.

American Oversight requests a waiver of fees because disclosure of the requested information is
“in the public interest because it is likely to contribute significantly to public understanding of
                                            15
operations or activities of the government.” The requested records are directly related to the work
of the highest levels of leadership at DOJ. There is significant interest in the subject of these
                                                                                  16
records, both from the American people at large as well as the U.S. Congress. The requested
records will help American Oversight and the general public understand whether and to what
extent political considerations are influencing or outweighing legal principles as DOJ sets its
investigative priorities. American Oversight is committed to transparency and makes the responses
agencies provide to FOIA requests publicly available. As noted, the subject of this request is a
matter of public interest, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.
                                                                             17
This request is primarily and fundamentally for non-commercial purposes. As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American Oversight’s
mission is to promote transparency in government, to educate the public about government
activities, and to ensure the accountability of government officials. American Oversight uses the
information gathered, and its analysis of it, to educate the public through reports, press releases, or
other media. American Oversight also makes materials it gathers available on its public website and
                                                                                       18
promotes their availability on social media platforms, such as Facebook and Twitter. American

13
  28 C.F.R. § 16.10(k)(2).
14
  Id.
15
  28 C.F.R. § 16.10(k)(2)(i), (ii)(A)–(B).
16
  See Abrams, supra note 1; Associated Press, supra note 1; Carroll, supra note 2; Uranium One
Probe: Order to Lift ‘Gag’ on Russia Informant Came from Trump, Source Says, FOX NEWS,
Oct. 26, 2017, http://www.foxnews.com/politics/2017/10/26/uranium-one-probe-order-to-lift-gag-
on-russia-informant-came-from-trump-source-says.html; Naylor et al., supra note 4; Nussbaum &
Palmeri, supra note 1; Michael S. Schmidt & Maggie Haberman, Justice Dept. to Weigh Inquiry
Into Clinton Foundation, N.Y. TIMES, Nov. 13, 2017,
https://www.nytimes.com/2017/11/13/us/politics/justice-department-uranium-one-special-
counsel.html; Eileen Sullivan, What Is the Uranium One Deal and Why Does the Trump
Administration Care So Much?, N.Y. TIMES, Nov. 14, 2017,
https://www.nytimes.com/2017/11/14/us/politics/uranium-one-hillary-clinton.html; The
Washington Post, Sessions Replacing Moore Could Solve Trump’s Mueller Problem, AL.COM
(Nov. 14, 2017, 11:10 AM),
http://www.al.com/opinion/index.ssf/2017/11/sessions_replacing_moore_could.html; Katie Bo
Williams, Judiciary Chairman Hints at Dissatisfaction with Sessions, THE HILL (Nov. 14, 2017,
10:31 AM), http://thehill.com/homenews/administration/360265-judiciary-chairman-hints-at-
dissatisfaction-with-sessions; Zapotosky, supra note 3.
17
  28 C.F.R. § 16.10(k)(iii)(A)–(B).
18
  American Oversight currently has approximately 11,700 page likes on Facebook, and 37,400
followers on Twitter. American Oversight, FACEBOOK, https://www.facebook.com/weareoversight/


                                                  5                                          DOJ-17-0536
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 54 of 89



Oversight has demonstrated its commitment to the public disclosure of documents and creation of
editorial content. For example, after receiving records regarding an ethics waiver received by a
                     19
senior DOJ attorney, American Oversight promptly posted the records to its website and
                                                                                           20
published an analysis of what the records reflected about DOJ’s process for ethics waivers. As
another example, American Oversight has a project called “Audit the Wall,” where the
organization is gathering and analyzing information and commenting on public releases of
information related to the administration’s proposed construction of a barrier along the U.S.-
               21
Mexico border.

Accordingly, American Oversight qualifies for a fee waiver.

Conclusion

We share a common mission to promote transparency in government. American Oversight looks
forward to working with DOJ on this request. If you do not understand any part of this request,
have any questions, or foresee any problems in fully releasing the requested records, please contact
Cerissa Cafasso at foia@americanoversight.org or 202.869.5246. Also, if American Oversight’s
request for a fee waiver is not granted in full, please contact us immediately upon making such a
determination.

                                              Sincerely,



                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




(last visited Nov. 20, 2017); American Oversight (@weareoversight), TWITTER,
https://twitter.com/weareoversight (last visited Nov. 20, 2017).
19
  DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance.
20
  Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-from-the-
doj-documents.
21
  Audit the Wall, AMERICAN OVERSIGHT, www.auditthewall.org.


                                                 6                                         DOJ-17-0536
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 55 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 56 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 57 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 58 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 59 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 60 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 61 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 62 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 63 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 64 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 65 of 89
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 66 of 89




                                                                    November 22, 2017

VIA ONLINE PORTAL

Laurie Day
Chief, Initial Request Staff
Office of Information Policy
U.S. Department of Justice
1425 New York Avenue NW, Suite 11050
Washington, DC 20530-0001
Via FOIAOnline

Re: Freedom of Information Act Request

Dear Ms. Day:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the implementing
regulations of the Department of Justice (DOJ), 28 C.F.R. Part 16, American Oversight makes the
following request for records.

Since taking office in January, President Trump has regularly attacked Hillary Clinton and called
                                                             1
on DOJ to investigate various allegations against Ms. Clinton. One such allegation has included
inappropriate influence in the 2010 acquisition of Uranium One by Rosatom, the Russian nuclear
              2
energy agency. Responding both to the president and letters from House Judiciary Committee
Chairman Bob Goodlatte, DOJ is now considering the appointment of a second special counsel to
                       3
investigate Ms. Clinton. In the meantime, Attorney General Jeff Sessions is under regular scrutiny
from the president and even the Senate Majority leader is suggesting that Mr. Sessions replace the

1
 See Matthew Nussbaum & Tara Palmeri, Trump Can’t Stop Obsessing About the Clintons,
POLITICO (Mar. 28, 2017, 5:01 PM), https://www.politico.com/story/2017/03/trump-hillary-bill-
clinton-236602; Abigail Abrams, President Trump Attacked Hillary Clinton over Her Emails.
Again., TIME, June 15, 2017, http://time.com/4820708/donald-trump-russia-investigation-hillary-
clinton-obstruction/; Associated Press, Trump Tweets Fresh Attacks on Democrats and Hillary
Clinton Amid Reports of Looming Charges in Russia Probe, L.A. TIMES, Oct. 29, 2017,
http://www.latimes.com/politics/la-pol-updates-trump-tweets-russia-republican-anger-
htmlstory.html.
2
 Lauren Carroll, Fact-Checking Donald Trump’s Tweets About Hillary Clinton and Russia,
POLITIFACT (Mar. 28, 2017, 4:00 PM), http://www.politifact.com/truth-o-
meter/article/2017/mar/28/fact-checking-donald-trumps-tweets-about-hillary-c/.
3
 Mat Zapotosky, Sessions Considering Second Special Counsel to Investigate Republican
Concerns, Letter Shows, WASH. POST, Nov. 13, 2017,
https://www.washingtonpost.com/world/national-security/sessions-considering-second-special-
counsel-to-investigate-republican-concerns-letter-shows/2017/11/13/bc92ef3c-c8d2-11e7-b0cf-
7689a9f2d84e_story.html?utm_term=.fa50162b4a3d.


              1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 67 of 89



                                                                                4
embattled Republican nominee in the race to fill his former seat in the Senate. American
Oversight submits this request to shed light on whether and to what extent political considerations
are influencing or outweighing legal principles as DOJ sets its investigative priorities.

Requested Records

American Oversight requests that the Office of the Attorney General and the Office of the Deputy
Attorney General produce the following within twenty business days:

       All guidance or directives provided to the “senior federal prosecutors” who have been
       “directed” “to evaluate certain issues raised in [Congressman Robert Goodlatte’s] letters,”
       as indicated in the Department of Justice’s November 13, 2017 response signed by
       Assistant Attorney General Stephen Boyd, attached for your convenience, regarding their
       performance of that task.

       Please provide all responsive records from July 27, 2017, through the date the search is
       conducted.

In addition to the records requested above, American Oversight also requests records describing
the processing of this request, including records sufficient to identify search terms used and
locations and custodians searched and any tracking sheets used to track the processing of this
request. If DOJ uses FOIA questionnaires or certifications completed by individual custodians or
components to determine whether they possess responsive materials or to describe how they
conducted searches, we also request any such records prepared in connection with the processing
of this request.

American Oversight seeks all responsive records regardless of format, medium, or physical
characteristics. In conducting your search, please understand the terms “record,” “document,” and
“information” in their broadest sense, to include any written, typed, recorded, graphic, printed, or
audio material of any kind. We seek records of any kind, including electronic records, audiotapes,
videotapes, and photographs, as well as letters, emails, facsimiles, telephone messages, voice mail
messages and transcripts, notes, or minutes of any meetings, telephone conversations or
discussions. Our request includes any attachments to these records. No category of material should
be omitted from search, collection, and production.

Please search all records regarding agency business. You may not exclude searches of files or
emails in the personal custody of your officials, such as personal email accounts. Records of official
business conducted using unofficial systems or stored outside of official files is subject to the
                                 5
Federal Records Act and FOIA. It is not adequate to rely on policies and procedures that require
officials to move such information to official systems within a certain period of time; American

4
 Brian Naylor et al., McConnell Talks Up Sessions As Write-In Candidate to Replace Roy
Moore, NPR (Nov. 14, 2017, 12:08 PM), https://www.npr.org/2017/11/14/564071391/ryan-
sessions-add-to-gop-voices-saying-moore-accusers-are-credible.
5
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C. Cir.
2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).


                                                  2                                         DOJ-17-0540
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 68 of 89



Oversight has a right to records contained in those files even if material has not yet been moved to
official systems or if officials have, through negligence or willfulness, failed to meet their
obligations.6

In addition, please note that in conducting a “reasonable search” as required by law, you must
employ the most up-to-date technologies and tools available, in addition to searches by individual
custodians likely to have responsive information. Recent technology may have rendered DOJ’s
prior FOIA practices unreasonable. In light of the government-wide requirements to manage
information electronically by the end of 2016, it is no longer reasonable to rely exclusively on
                           7
custodian-driven searches. Furthermore, agencies that have adopted the National Archives and
Records Agency (NARA) Capstone program, or similar policies, now maintain emails in a form
that is reasonably likely to be more complete than individual custodians’ files. For example, a
custodian may have deleted a responsive email from his or her email program, but DOJ’s
archiving tools would capture that email under Capstone. Accordingly, American Oversight insists
that DOJ use the most up-to-date technologies to search for responsive information and take steps
to ensure that the most complete repositories of information are searched. American Oversight is
available to work with you to craft appropriate search terms. However, custodian searches are still
required; agencies may not have direct access to files stored in .PST files, outside of network
drives, in paper format, or in personal email accounts.

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of disclosure,
withholding information “only if . . . disclosure would harm an interest protected by an exemption”
                                    8
or “disclosure is prohibited by law.” If it is your position that any portion of the requested records
is exempt from disclosure, American Oversight requests that you provide an index of those
documents as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415
U.S. 977 (1974). As you are aware, a Vaughn index must describe each document claimed as
exempt with sufficient specificity “to permit a reasoned judgment as to whether the material is
actually exempt under FOIA.” Moreover, the Vaughn index “must describe each document or
                               9




6
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
Dec. 12, 2016) (“The Government argues that because the agency had a policy requiring [the
official] to forward all of his emails from his [personal] account to his business email, the
[personal] account only contains duplicate agency records at best. Therefore, the Government
claims that any hypothetical deletion of the [personal account] emails would still leave a copy of
those records intact in [the official’s] work email. However, policies are rarely followed to
perfection by anyone. At this stage of the case, the Court cannot assume that each and every work-
related email in the [personal] account was duplicated in [the official’s] work email account.”
(citations omitted)).
7
 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423 (Nov. 28,
2011), https://obamawhitehouse.archives.gov/the-press-office/2011/11/28/presidential-
memorandum-managing-government-records; Office of Mgmt. & Budget, Exec. Office of the
President, Memorandum for the Heads of Executive Departments & Independent Agencies,
“Managing Government Records Directive,” M-12-18 (Aug. 24, 2012),
https://www.archives.gov/files/records-mgmt/m-12-18.pdf.
8
 FOIA Improvement Act of 2016 § 2 (Pub. L. No. 114–185).
9
 Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir. 1979).


                                                  3                                         DOJ-17-0540
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 69 of 89



portion thereof withheld, and for each withholding it must discuss the consequences of disclosing
                              10
the sought-after information.” Further, “the withholding agency must supply ‘a relatively detailed
justification, specifically identifying the reasons why a particular exemption is relevant and
                                                                                                11
correlating those claims with the particular part of a withheld document to which they apply.’”

In the event some portions of the requested records are properly exempt from disclosure, please
disclose any reasonably segregable non-exempt portions of the requested records. If it is your
position that a document contains non-exempt segments, but that those non-exempt segments are
so dispersed throughout the document as to make segregation impossible, please state what
portion of the document is non-exempt, and how the material is dispersed throughout the
              12
document. Claims of nonsegregability must be made with the same degree of detail as required
for claims of exemptions in a Vaughn index. If a request is denied in whole, please state specifically
that it is not reasonable to segregate portions of the record for release.

You should institute a preservation hold on information responsive to this request. American
Oversight intends to pursue all legal avenues to enforce its right of access under FOIA, including
litigation if necessary. Accordingly, DOJ is on notice that litigation is reasonably foreseeable.

To ensure that this request is properly construed, that searches are conducted in an adequate but
efficient manner, and that extraneous costs are not incurred, American Oversight welcomes an
opportunity to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and DOJ can decrease
the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in electronic format by email or in PDF or
TIF format on a USB drive. Please send any responsive material being sent by mail to American
                        th
Oversight, 1030 15 Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a rolling
basis.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and 28 C.F.R. § 16.10(k), American Oversight
requests a waiver of fees associated with processing this request for records. The subject of this
request concerns the operations of the federal government, and the disclosures will likely
contribute to a better understanding of relevant government procedures by the general public in a
                   13
significant way. Moreover, the request is primarily and fundamentally for non-commercial
         14
purposes.



 King v. U.S. Dep’t of Justice, 830 F.2d 210, 223–24 (D.C. Cir. 1987) (emphasis in original).
10


 Id. at 224 (citing Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251
11



(D.C. Cir. 1977)).
 Mead Data Central, 566 F.2d at 261.
12

13
 28 C.F.R. § 16.10(k)(2).
 Id.
14




                                                  4                                         DOJ-17-0540
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 70 of 89



American Oversight requests a waiver of fees because disclosure of the requested information is
“in the public interest because it is likely to contribute significantly to public understanding of
                                            15
operations or activities of the government.” The requested records are directly related to the work
of the highest levels of leadership at DOJ. There is significant interest in the subject of these
                                                                                  16
records, both from the American people at large as well as the U.S. Congress. The requested
records will help American Oversight and the general public understand whether and to what
extent political considerations are influencing or outweighing legal principles as DOJ sets its
investigative priorities. American Oversight is committed to transparency and makes the responses
agencies provide to FOIA requests publicly available. As noted, the subject of this request is a
matter of public interest, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.
                                                                             17
This request is primarily and fundamentally for non-commercial purposes. As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American Oversight’s
mission is to promote transparency in government, to educate the public about government
activities, and to ensure the accountability of government officials. American Oversight uses the
information gathered, and its analysis of it, to educate the public through reports, press releases, or
other media. American Oversight also makes materials it gathers available on its public website and
                                                                                       18
promotes their availability on social media platforms, such as Facebook and Twitter. American
Oversight has demonstrated its commitment to the public disclosure of documents and creation of
editorial content. For example, after receiving records regarding an ethics waiver received by a


15
  28 C.F.R. § 16.10(k)(2)(i), (ii)(A)–(B).
16
  See Abrams, supra note 1; Associated Press, supra note 1; Carroll, supra note 2; Uranium One
Probe: Order to Lift ‘Gag’ on Russia Informant Came from Trump, Source Says, FOX NEWS,
Oct. 26, 2017, http://www.foxnews.com/politics/2017/10/26/uranium-one-probe-order-to-lift-gag-
on-russia-informant-came-from-trump-source-says.html; Naylor et al., supra note 4; Nussbaum &
Palmeri, supra note 1; Michael S. Schmidt & Maggie Haberman, Justice Dept. to Weigh Inquiry
Into Clinton Foundation, N.Y. TIMES, Nov. 13, 2017,
https://www.nytimes.com/2017/11/13/us/politics/justice-department-uranium-one-special-
counsel.html; Eileen Sullivan, What Is the Uranium One Deal and Why Does the Trump
Administration Care So Much?, N.Y. TIMES, Nov. 14, 2017,
https://www.nytimes.com/2017/11/14/us/politics/uranium-one-hillary-clinton.html; The
Washington Post, Sessions Replacing Moore Could Solve Trump’s Mueller Problem, AL.COM
(Nov. 14, 2017, 11:10 AM),
http://www.al.com/opinion/index.ssf/2017/11/sessions_replacing_moore_could.html; Katie Bo
Williams, Judiciary Chairman Hints at Dissatisfaction with Sessions, THE HILL (Nov. 14, 2017,
10:31 AM), http://thehill.com/homenews/administration/360265-judiciary-chairman-hints-at-
dissatisfaction-with-sessions; Zapotosky, supra note 3.
17
  28 C.F.R. § 16.10(k)(iii)(A)–(B).
18
  American Oversight currently has approximately 11,700 page likes on Facebook, and 37,400
followers on Twitter. American Oversight, FACEBOOK, https://www.facebook.com/weareoversight/
(last visited Nov. 20, 2017); American Oversight (@weareoversight), TWITTER,
https://twitter.com/weareoversight (last visited Nov. 20, 2017).


                                                  5                                          DOJ-17-0540
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 71 of 89



                     19
senior DOJ attorney, American Oversight promptly posted the records to its website and
                                                                                           20
published an analysis of what the records reflected about DOJ’s process for ethics waivers. As
another example, American Oversight has a project called “Audit the Wall,” where the
organization is gathering and analyzing information and commenting on public releases of
information related to the administration’s proposed construction of a barrier along the U.S.-
               21
Mexico border.

Accordingly, American Oversight qualifies for a fee waiver.

Conclusion

We share a common mission to promote transparency in government. American Oversight looks
forward to working with DOJ on this request. If you do not understand any part of this request,
have any questions, or foresee any problems in fully releasing the requested records, please contact
Cerissa Cafasso at foia@americanoversight.org or 202.869.5246. Also, if American Oversight’s
request for a fee waiver is not granted in full, please contact us immediately upon making such a
determination.

                                              Sincerely,



                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




 DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
19



https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance.
 Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
20



OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-from-the-
doj-documents.
 Audit the Wall, AMERICAN OVERSIGHT, www.auditthewall.org.
21




                                                 6                                         DOJ-17-0540
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 72 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 73 of 89
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 74 of 89




                                                                    November 22, 2017

VIA ONLINE PORTAL

Laurie Day
Chief, Initial Request Staff
Office of Information Policy
U.S. Department of Justice
1425 New York Avenue NW, Suite 11050
Washington, DC 20530-0001
Via FOIAOnline

Re: Freedom of Information Act Request

Dear Ms. Day:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the implementing
regulations of the Department of Justice (DOJ), 28 C.F.R. Part 16, American Oversight makes the
following request for records.

Since taking office in January, President Trump has regularly attacked Hillary Clinton and called
                                                             1
on DOJ to investigate various allegations against Ms. Clinton. One such allegation has included
inappropriate influence in the 2010 acquisition of Uranium One by Rosatom, the Russian nuclear
              2
energy agency. Responding both to the president and letters from House Judiciary Committee
Chairman Bob Goodlatte, DOJ is now considering the appointment of a second special counsel to
                       3
investigate Ms. Clinton. In the meantime, Attorney General Jeff Sessions is under regular scrutiny
from the president and even the Senate Majority leader is suggesting that Mr. Sessions replace the

1
 See Matthew Nussbaum & Tara Palmeri, Trump Can’t Stop Obsessing About the Clintons,
POLITICO (Mar. 28, 2017, 5:01 PM), https://www.politico.com/story/2017/03/trump-hillary-bill-
clinton-236602; Abigail Abrams, President Trump Attacked Hillary Clinton over Her Emails.
Again., TIME, June 15, 2017, http://time.com/4820708/donald-trump-russia-investigation-hillary-
clinton-obstruction/; Associated Press, Trump Tweets Fresh Attacks on Democrats and Hillary
Clinton Amid Reports of Looming Charges in Russia Probe, L.A. TIMES, Oct. 29, 2017,
http://www.latimes.com/politics/la-pol-updates-trump-tweets-russia-republican-anger-
htmlstory.html.
2
 Lauren Carroll, Fact-Checking Donald Trump’s Tweets About Hillary Clinton and Russia,
POLITIFACT (Mar. 28, 2017, 4:00 PM), http://www.politifact.com/truth-o-
meter/article/2017/mar/28/fact-checking-donald-trumps-tweets-about-hillary-c/.
3
 Mat Zapotosky, Sessions Considering Second Special Counsel to Investigate Republican
Concerns, Letter Shows, WASH. POST, Nov. 13, 2017,
https://www.washingtonpost.com/world/national-security/sessions-considering-second-special-
counsel-to-investigate-republican-concerns-letter-shows/2017/11/13/bc92ef3c-c8d2-11e7-b0cf-
7689a9f2d84e_story.html?utm_term=.fa50162b4a3d.


              1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 75 of 89



                                                                                4
embattled Republican nominee in the race to fill his former seat in the Senate. American
Oversight submits this request to shed light on whether and to what extent political considerations
are influencing or outweighing legal principles as DOJ sets its investigative priorities.

Requested Records

American Oversight requests that the Office of the Attorney General, the Office of the Deputy
Attorney General, and the Office of Legislative Affairs produce the following within twenty
business days:

       Records sufficient to identify all of the “senior federal prosecutors” who have been
       “directed” “to evaluate certain issues raised in [Congressman Robert Goodlatte’s] letters,”
       as indicated in the Department of Justice’s November 13, 2017 response signed by
       Assistant Attorney General Stephen Boyd, attached for your convenience.

       Please provide all responsive records from July 27, 2017, through the date the search is
       conducted.

In addition to the records requested above, American Oversight also requests records describing
the processing of this request, including records sufficient to identify search terms used and
locations and custodians searched and any tracking sheets used to track the processing of this
request. If DOJ uses FOIA questionnaires or certifications completed by individual custodians or
components to determine whether they possess responsive materials or to describe how they
conducted searches, we also request any such records prepared in connection with the processing
of this request.

American Oversight seeks all responsive records regardless of format, medium, or physical
characteristics. In conducting your search, please understand the terms “record,” “document,” and
“information” in their broadest sense, to include any written, typed, recorded, graphic, printed, or
audio material of any kind. We seek records of any kind, including electronic records, audiotapes,
videotapes, and photographs, as well as letters, emails, facsimiles, telephone messages, voice mail
messages and transcripts, notes, or minutes of any meetings, telephone conversations or
discussions. Our request includes any attachments to these records. No category of material should
be omitted from search, collection, and production.

Please search all records regarding agency business. You may not exclude searches of files or
emails in the personal custody of your officials, such as personal email accounts. Records of official
business conducted using unofficial systems or stored outside of official files is subject to the
                                 5
Federal Records Act and FOIA. It is not adequate to rely on policies and procedures that require
officials to move such information to official systems within a certain period of time; American

4
 Brian Naylor et al., McConnell Talks Up Sessions As Write-In Candidate to Replace Roy
Moore, NPR (Nov. 14, 2017, 12:08 PM), https://www.npr.org/2017/11/14/564071391/ryan-
sessions-add-to-gop-voices-saying-moore-accusers-are-credible.
5
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C. Cir.
2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).


                                                  2                                         DOJ-17-0539
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 76 of 89



Oversight has a right to records contained in those files even if material has not yet been moved to
official systems or if officials have, through negligence or willfulness, failed to meet their
obligations.6

In addition, please note that in conducting a “reasonable search” as required by law, you must
employ the most up-to-date technologies and tools available, in addition to searches by individual
custodians likely to have responsive information. Recent technology may have rendered DOJ’s
prior FOIA practices unreasonable. In light of the government-wide requirements to manage
information electronically by the end of 2016, it is no longer reasonable to rely exclusively on
                           7
custodian-driven searches. Furthermore, agencies that have adopted the National Archives and
Records Agency (NARA) Capstone program, or similar policies, now maintain emails in a form
that is reasonably likely to be more complete than individual custodians’ files. For example, a
custodian may have deleted a responsive email from his or her email program, but DOJ’s
archiving tools would capture that email under Capstone. Accordingly, American Oversight insists
that DOJ use the most up-to-date technologies to search for responsive information and take steps
to ensure that the most complete repositories of information are searched. American Oversight is
available to work with you to craft appropriate search terms. However, custodian searches are still
required; agencies may not have direct access to files stored in .PST files, outside of network
drives, in paper format, or in personal email accounts.

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of disclosure,
withholding information “only if . . . disclosure would harm an interest protected by an exemption”
                                    8
or “disclosure is prohibited by law.” If it is your position that any portion of the requested records
is exempt from disclosure, American Oversight requests that you provide an index of those
documents as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415
U.S. 977 (1974). As you are aware, a Vaughn index must describe each document claimed as
exempt with sufficient specificity “to permit a reasoned judgment as to whether the material is
actually exempt under FOIA.” Moreover, the Vaughn index “must describe each document or
                               9




6
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
Dec. 12, 2016) (“The Government argues that because the agency had a policy requiring [the
official] to forward all of his emails from his [personal] account to his business email, the
[personal] account only contains duplicate agency records at best. Therefore, the Government
claims that any hypothetical deletion of the [personal account] emails would still leave a copy of
those records intact in [the official’s] work email. However, policies are rarely followed to
perfection by anyone. At this stage of the case, the Court cannot assume that each and every work-
related email in the [personal] account was duplicated in [the official’s] work email account.”
(citations omitted)).
7
 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423 (Nov. 28,
2011), https://obamawhitehouse.archives.gov/the-press-office/2011/11/28/presidential-
memorandum-managing-government-records; Office of Mgmt. & Budget, Exec. Office of the
President, Memorandum for the Heads of Executive Departments & Independent Agencies,
“Managing Government Records Directive,” M-12-18 (Aug. 24, 2012),
https://www.archives.gov/files/records-mgmt/m-12-18.pdf.
8
 FOIA Improvement Act of 2016 § 2 (Pub. L. No. 114–185).
9
 Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir. 1979).


                                                  3                                         DOJ-17-0539
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 77 of 89



portion thereof withheld, and for each withholding it must discuss the consequences of disclosing
                              10
the sought-after information.” Further, “the withholding agency must supply ‘a relatively detailed
justification, specifically identifying the reasons why a particular exemption is relevant and
                                                                                                11
correlating those claims with the particular part of a withheld document to which they apply.’”

In the event some portions of the requested records are properly exempt from disclosure, please
disclose any reasonably segregable non-exempt portions of the requested records. If it is your
position that a document contains non-exempt segments, but that those non-exempt segments are
so dispersed throughout the document as to make segregation impossible, please state what
portion of the document is non-exempt, and how the material is dispersed throughout the
              12
document. Claims of nonsegregability must be made with the same degree of detail as required
for claims of exemptions in a Vaughn index. If a request is denied in whole, please state specifically
that it is not reasonable to segregate portions of the record for release.

You should institute a preservation hold on information responsive to this request. American
Oversight intends to pursue all legal avenues to enforce its right of access under FOIA, including
litigation if necessary. Accordingly, DOJ is on notice that litigation is reasonably foreseeable.

To ensure that this request is properly construed, that searches are conducted in an adequate but
efficient manner, and that extraneous costs are not incurred, American Oversight welcomes an
opportunity to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight and DOJ can decrease
the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in electronic format by email or in PDF or
TIF format on a USB drive. Please send any responsive material being sent by mail to American
                        th
Oversight, 1030 15 Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a rolling
basis.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and 28 C.F.R. § 16.10(k), American Oversight
requests a waiver of fees associated with processing this request for records. The subject of this
request concerns the operations of the federal government, and the disclosures will likely
contribute to a better understanding of relevant government procedures by the general public in a
                   13
significant way. Moreover, the request is primarily and fundamentally for non-commercial
         14
purposes.



 King v. U.S. Dep’t of Justice, 830 F.2d 210, 223–24 (D.C. Cir. 1987) (emphasis in original).
10


 Id. at 224 (citing Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251
11



(D.C. Cir. 1977)).
 Mead Data Central, 566 F.2d at 261.
12

13
 28 C.F.R. § 16.10(k)(2).
 Id.
14




                                                  4                                         DOJ-17-0539
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 78 of 89



American Oversight requests a waiver of fees because disclosure of the requested information is
“in the public interest because it is likely to contribute significantly to public understanding of
                                            15
operations or activities of the government.” The requested records are directly related to the work
of the highest levels of leadership at DOJ. There is significant interest in the subject of these
                                                                                  16
records, both from the American people at large as well as the U.S. Congress. The requested
records will help American Oversight and the general public understand whether and to what
extent political considerations are influencing or outweighing legal principles as DOJ sets its
investigative priorities. American Oversight is committed to transparency and makes the responses
agencies provide to FOIA requests publicly available. As noted, the subject of this request is a
matter of public interest, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.
                                                                             17
This request is primarily and fundamentally for non-commercial purposes. As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American Oversight’s
mission is to promote transparency in government, to educate the public about government
activities, and to ensure the accountability of government officials. American Oversight uses the
information gathered, and its analysis of it, to educate the public through reports, press releases, or
other media. American Oversight also makes materials it gathers available on its public website and
                                                                                       18
promotes their availability on social media platforms, such as Facebook and Twitter. American
Oversight has demonstrated its commitment to the public disclosure of documents and creation of
editorial content. For example, after receiving records regarding an ethics waiver received by a


15
  28 C.F.R. § 16.10(k)(2)(i), (ii)(A)–(B).
16
  See Abrams, supra note 1; Associated Press, supra note 1; Carroll, supra note 2; Uranium One
Probe: Order to Lift ‘Gag’ on Russia Informant Came from Trump, Source Says, FOX NEWS,
Oct. 26, 2017, http://www.foxnews.com/politics/2017/10/26/uranium-one-probe-order-to-lift-gag-
on-russia-informant-came-from-trump-source-says.html; Naylor et al., supra note 4; Nussbaum &
Palmeri, supra note 1; Michael S. Schmidt & Maggie Haberman, Justice Dept. to Weigh Inquiry
Into Clinton Foundation, N.Y. TIMES, Nov. 13, 2017,
https://www.nytimes.com/2017/11/13/us/politics/justice-department-uranium-one-special-
counsel.html; Eileen Sullivan, What Is the Uranium One Deal and Why Does the Trump
Administration Care So Much?, N.Y. TIMES, Nov. 14, 2017,
https://www.nytimes.com/2017/11/14/us/politics/uranium-one-hillary-clinton.html; The
Washington Post, Sessions Replacing Moore Could Solve Trump’s Mueller Problem, AL.COM
(Nov. 14, 2017, 11:10 AM),
http://www.al.com/opinion/index.ssf/2017/11/sessions_replacing_moore_could.html; Katie Bo
Williams, Judiciary Chairman Hints at Dissatisfaction with Sessions, THE HILL (Nov. 14, 2017,
10:31 AM), http://thehill.com/homenews/administration/360265-judiciary-chairman-hints-at-
dissatisfaction-with-sessions; Zapotosky, supra note 3.
17
  28 C.F.R. § 16.10(k)(iii)(A)–(B).
18
  American Oversight currently has approximately 11,700 page likes on Facebook, and 37,400
followers on Twitter. American Oversight, FACEBOOK, https://www.facebook.com/weareoversight/
(last visited Nov. 20, 2017); American Oversight (@weareoversight), TWITTER,
https://twitter.com/weareoversight (last visited Nov. 20, 2017).


                                                  5                                          DOJ-17-0539
       Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 79 of 89



                     19
senior DOJ attorney, American Oversight promptly posted the records to its website and
                                                                                           20
published an analysis of what the records reflected about DOJ’s process for ethics waivers. As
another example, American Oversight has a project called “Audit the Wall,” where the
organization is gathering and analyzing information and commenting on public releases of
information related to the administration’s proposed construction of a barrier along the U.S.-
               21
Mexico border.

Accordingly, American Oversight qualifies for a fee waiver.

Conclusion

We share a common mission to promote transparency in government. American Oversight looks
forward to working with DOJ on this request. If you do not understand any part of this request,
have any questions, or foresee any problems in fully releasing the requested records, please contact
Cerissa Cafasso at foia@americanoversight.org or 202.869.5246. Also, if American Oversight’s
request for a fee waiver is not granted in full, please contact us immediately upon making such a
determination.

                                              Sincerely,



                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




 DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
19



https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance.
 Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
20



OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-from-the-
doj-documents.
 Audit the Wall, AMERICAN OVERSIGHT, www.auditthewall.org.
21




                                                 6                                         DOJ-17-0539
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 80 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 81 of 89
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 82 of 89




          Exhibit C
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 83 of 89
                                                              U.S. Department of Justice
                                                              Office of Information Policy
                                                              Suite 11050
                                                              1425 New York Avenue, NW
                                                              Washington, DC 20530-0001

Telephone: (202) 514-3642


                                                              December 19, 2017

Mr. Austin R. Evers
American Oversight
1350 15th Street NW, Suite B255                       Re:     DOJ-2018-001096 (AG)
Washington, DC 20005                                          DOJ-2018-001144 (OLA)
foia@americanoversight.org                                    VAV:BRB

Dear Mr. Evers:

       This is to acknowledge receipt of your Freedom of Information Act (FOIA) request
made via the Office of Information Policy FOIAonline Portal and received in this Office on
November 22, 2017 in which you requested records related to the drafting of the
November 13, 2017 letter signed by Assistant Attorney General Stephen Boyd. This response
is made on behalf of the Offices of the Attorney General and Legislative Affairs.

        The records you seek require a search in and/or consultation with another Office, and
so your request falls within “unusual circumstances.” See 5 U.S.C. 552 § (a)(6)(B)(i)-(iii).
Because of these unusual circumstances, we need to extend the time limit to respond to your
request beyond the ten additional days provided by the statute. For your information, we use
multiple tracks to process requests, but within those tracks we work in an agile manner, and the
time needed to complete our work on your request will necessarily depend on a variety of
factors, including the complexity of our records search, the volume and complexity of any
material located, and the order of receipt of your request. At this time we have assigned your
request to the complex track. In an effort to speed up our process, you may wish to narrow the
scope of your request to limit the number of potentially responsive records so that it can be
placed in a different processing track. You can also agree to an alternative time frame for
processing, should records be located, or you may wish to await the completion of our records
search to discuss either of these options.

       We have not yet made a decision on your request for a fee waiver. We will do so after
we determine whether fees will be assessed for this request.

        I regret the necessity of this delay, but I assure you that your request will be processed
as soon as possible. If you have any questions or wish to discuss reformulation or an
alternative time frame for the processing of your request, you may contact me by telephone at
the above number or you may write to me at the above address. You may also contact our
FOIA Public Liaison, Douglas Hibbard, for any further assistance and to discuss any aspect of
your request at: Office of Information Policy, United States Department of Justice, Suite
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 84 of 89

                                            -2-

11050, 1425 New York Avenue, NW, Washington, DC 20530-0001; telephone at 202-514-
3642; or facsimile at 202-514-1009.

        Additionally, you may contact the Office of Government Information Services (OGIS)
at the National Archives and Records Administration to inquire about the FOIA mediation
services they offer. The contact information for OGIS is as follows: Office of Government
Information Services, National Archives and Records Administration, Room 2510, 8601
Adelphi Road, College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at
202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

                                                         Sincerely,



                                                         Brittnie R. Baker
                                                         Attorney-Advisor
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 85 of 89
                                                            U.S. Department of Justice
                                                            Office of Information Policy
                                                            Suite 11050
                                                            1425 New York Avenue, NW
                                                            Washington, DC 20530-0001

Telephone: (202) 514-3642


                                                            December 21, 2017


                                                    Re:     DOJ-2018-001094 (AG)
                                                            DOJ-2018-001097 (AG)
Mr. Austin R. Evers                                         DOJ-2018-001145 (DAG)
American Oversight                                          DOJ-2018-001146 (OLA)
1350 15th Street NW, Suite B255                             DOJ-2018-001098 (AG)
Washington, DC 20005                                        DOJ-2018-001147 (DAG)
foia@americanoversight.org                                  DRH:BRB

Dear Mr. Evers:

        This is to acknowledge receipt of your three Freedom of Information Act (FOIA)
requests made via the Office of Information Policy FOIAonline Portal and received in this
Office on November 22, 2017, in which you requested various records pertaining to Rep.
Robert Goodlatte’s July 27, 2017 and September 26, 2017 letters and the Department’s
November 13, 2017 response, including (1) records reflecting ethics issues or recusal
obligations of the Attorney General, (2) records identifying “senior federal prosecutors who
have been directed to evaluated certain issues,” and (3) guidance to those prosecutors. This
response is made on behalf of the Offices of the Attorney General, Deputy Attorney General,
and Legislative Affairs.

        The records you seek require a search in and/or consultation with another Office, and
so your request falls within “unusual circumstances.” See 5 U.S.C. 552 § (a)(6)(B)(i)-(iii).
Because of these unusual circumstances, we need to extend the time limit to respond to your
request beyond the ten additional days provided by the statute. For your information, we use
multiple tracks to process requests, but within those tracks we work in an agile manner, and the
time needed to complete our work on your request will necessarily depend on a variety of
factors, including the complexity of our records search, the volume and complexity of any
material located, and the order of receipt of your request. At this time we have assigned your
request to the complex track. In an effort to speed up our process, you may wish to narrow the
scope of your request to limit the number of potentially responsive records so that it can be
placed in a different processing track. You can also agree to an alternative time frame for
processing, should records be located, or you may wish to await the completion of our records
search to discuss either of these options.

       We have not yet made a decision on your request for a fee waiver. We will do so after
we determine whether fees will be assessed for this request.
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 86 of 89

                                                -2-

       To be clear, the administrative tracking numbers associated with your three requests
are:

Subject                                Your Tracking Number           OIP Tracking Number
Ethics issues and potential            DOJ-17-0536                    DOJ-2018-001094 (AG)
 recusal obligation

Identifying “senior federal            DOJ-17-0539                    DOJ-2018-001097 (AG)
 prosecutors”                                                         DOJ-2018-001145 (DAG)
                                                                      DOJ-2018-001146 (OLA)

Guidance provided to                   DOJ-17-0540                    DOJ-2018-001098 (AG)
 “senior federal prosecutors”                                         DOJ-2018-001147 (DAG)

        I regret the necessity of this delay, but I assure you that your requests will be processed
as soon as possible. If you have any questions or wish to discuss reformulation or an
alternative time frame for the processing of your requests, you may contact me by telephone at
the above number or you may write to me at the above address. You may also contact our
FOIA Public Liaison, Douglas Hibbard, for any further assistance and to discuss any aspect of
your request at: Office of Information Policy, United States Department of Justice, Suite
11050, 1425 New York Avenue, NW, Washington, DC 20530-0001; telephone at 202-514-
3642; or facsimile at 202-514-1009.

        Additionally, you may contact the Office of Government Information Services (OGIS)
at the National Archives and Records Administration to inquire about the FOIA mediation
services they offer. The contact information for OGIS is as follows: Office of Government
Information Services, National Archives and Records Administration, Room 2510, 8601
Adelphi Road, College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at
202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

                                                              Sincerely,



                                                              Brittnie R. Baker
                                                              Attorney-Advisor
Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 87 of 89




         Exhibit D
   Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 88 of 89
                                                              U.S. Department of Justice
                                                              Office of Information Policy
                                                              Suite 11050
                                                              1425 New York Avenue, NW
                                                              Washington, DC 20530-0001

Telephone: (202) 514-3642


                                                              July 16, 2018

                                                      Re:     DOJ-2018-001094 (AG)
                                                              DOJ-2018-001097 (AG)
                                                              DOJ-2018-001096 (AG)
                                                              DOJ-2018-001144 (OLA)
Mr. Austin R. Evers                                           DOJ-2018-001145 (DAG)
American Oversight                                            DOJ-2018-001146 (OLA)
1350 15th Street NW, Suite B255                               DOJ-2018-001098 (AG)
Washington, DC 20005                                          DOJ-2018-001147 (DAG)
foia@americanoversight.org                                    VRB:TAZ:JRS

Dear Mr. Evers:

        This is our final response to your four Freedom of Information Act (FOIA) requests
dated November 22, 2017, in which you requested various records pertaining to Rep. Robert
Goodlatte’s July 27, 2017 and September 26, 2017 letters and the Department’s November 13,
2017 response, including (1) records relating to the drafting of the November 13, 2017 letter
signed by Assistant Attorney General Stephen Boyd, (2) records reflecting ethics issues or
recusal obligations of the Attorney General, (3) guidance to prosecutors who have been
directed to evaluate certain issues, and (4) records identifying “senior federal prosecutors who
have been directed to evaluated certain issues. This response is made on behalf of the Offices
of the Attorney General (OAG), Deputy Attorney General (ODAG), and Legislative Affairs
(OLA).

           Please be advised that searches have been completed on behalf of the above-referenced
offices.

        With respect to request (1), relating to the drafting of the November 13, 2017 letter
signed by Assistant Attorney General Stephen Boyd, thirty-one pages containing records
responsive to your request were located. I have determined that nineteen of these pages are
appropriate for release with certain excisions made pursuant to Exemptions 5, 6 and 7(C) of the
FOIA, 5 U.S.C. § 552(b)(5), (b)(6) and (b)(7)(C), and copies are enclosed. I have also
determined that twelve additional pages containing records responsive to your request should
be withheld in full pursuant to Exemption 5 of the FOIA. Exemption 5 pertains to certain
inter- and intra-agency communications protected by the deliberative process privilege.
Exemption 6 pertains to information the release of which would constitute a clearly
unwarranted invasion of the personal privacy of third parties. Exemption 7(C) pertains to
records or information compiled for law enforcement purposes, the release of which could
    Case 1:18-cv-00319-CRC Document 16-3 Filed 11/16/18 Page 89 of 89

                                                  -2-

reasonably be expected to constitute an unwarranted invasion of the personal privacy of third
parties.

        With respect to requests (2) and (3), relating to records reflecting ethical issues or
recusal obligations of the Attorney General1 and guidance issued to prosecutors, aside from the
Department’s November 13, 2017 response to Rep. Goodlatte, no additional records responsive
to your request were identified in the above-referenced offices. A copy of JMD’s letter
relating to request (2) is enclosed.

         Lastly, with respect to request (4), relating to "[r]ecords sufficient to identify all of the
'senior federal prosecutors' who have been 'directed' 'to evaluate certain issues raised in
[Congressman Robert Goodlatte's] letters," I note that in a March 29, 2018 letter to
congressional committees, the Attorney General identified United States Attorney John W.
Huber as leading the Department’s evaluation of certain issues raised by House Judiciary
Committee Chairman Goodlatte. A copy of this letter is enclosed. No additional records
responsive to your request have been identified. To the extent that Mr. Huber engaged other
staff to assist his efforts, records identifying such individuals, if requested, would likely be
withheld in full pursuant to Exemptions 6, 7(A), and 7(C) of the FOIA, 5 U.S.C. § 552(b)(6),
(b)(7)(A) and (b)(7)(C). Exemption 7(A) pertains to records or information compiled for law
enforcement purposes, the release of which could reasonably be expected to interfere with
enforcement proceedings.

        For your information, Congress excluded three discrete categories of law enforcement
and national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c) (2012
& Supp. IV 2016). This response is limited to those records that are subject to the requirements
of the FOIA. This is a standard notification that is given to all our requesters and should not be
taken as an indication that excluded records do, or do not, exist.

       If you have any questions regarding this response, please contact Michael Gerardi of
the Department’s Civil Division, Federal Programs Branch, at (202)-514-0680.

                                                                 Sincerely,




                                                                 Timothy Ziese
                                                                 Senior Reviewing Attorney
                                                                 For
                                                                 Vanessa R. Brinkmann
                                                                 Senior Counsel
Enclosures

1
 I understand that the Department’s Justice Management Division (JMD) also responded to
your request submitted to separately to that component for ethics-related records, and advised
you on February 15, 2018 that no records were located.
